19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 1 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 2 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 3 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 4 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 5 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 6 of 7
19-30207-jda   Doc 27   Filed 07/12/19   Entered 07/12/19 11:27:37   Page 7 of 7
